DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1, 3-16, 18-48 have been examined in this application.  Claims 2 and 17 have been canceled.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 7/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 47 and 48 fail to comply with the written description requirement because there is no disclosure of arranging the portion of the spacecraft to result in an angle of incidence of  70 degrees for the atoms or molecules.  The only place where this angle of incidence is discussed, paragraph 53, is under experimental conditions with HOPG.  Paragraph 53 explicitly discloses that HOPG “is not suitable for use in the harsh conditions of very low Earth orbit, because HOPG reacts with atomic oxygen and will erode and form a rough surface after extended exposure to oxygen atoms”.  Therefore, not only is there no disclosure for these limitations, but applicant’s specification explicitly teaches against these limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: setting the wedge angle of the material.  As shown in Figure 6, the calculation of drag includes the wedge angle α and is not just a result of providing the atomic oxygen resistant material, and the reduction in drag is therefore dependent on the wedge angle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 11-14, 16, 18-22, 24-25, 30-36 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2010/0056666 by Poe.

Regarding claim 1, Poe discloses a method of reducing drag on a spacecraft orbiting in a gaseous environment comprising the steps of:
Providing a spacecraft (high altitude vehicle 24);
Providing an atomic oxygen resistant material on at least a portion of the spacecraft (paragraph 85 discloses “Spacecraft orbiting in low earth orbits should have materials capable of withstanding exposure to atomic oxygen”) such that the material provides a surface wherein a ratio Eout/Ein is between 0.5 and 1.0, where Ein is the average incident kinetic energy and Eout is the average exit kinetic energy of atoms or molecules that scatter from the surface (Paragraph 100 discloses “A wide variety of reflective components 17 can be incorporated into the polymeric layer 16.  Some examples of additives 19 include…silicon dioxide (SiO2)”.  Paragraphs 52-53 of the applicant’s specification discusses incident kinetic energy of different materials, and paragraph 55 suggests that the claimed Eout/Ein is a material property of a layer incorporating SiO2),
Wherein θout is greater than θin/2, where θin is the average incident angle and θout is the average exit angle of atoms or molecules that scatter from the surface, the angles being defined relative to a line normal to the surface and θin and θout are on opposite sides of the line normal to the surface (Paragraph 100 discloses “A wide variety of reflective components 17 can be incorporated into the polymeric layer 16.  Some examples of additives 19 include…silicon dioxide (SiO2)”.  Paragraphs 52-53 of the applicant’s specification discusses incident kinetic energy of different materials, and paragraph 55 suggests that the claimed θout to θout ratio is a material property of a layer incorporating SiO2).

Regarding claims 3 (dependent on claim 1), 21 (dependent on claim 16), 31 (dependent on claim 24), 34 (dependent on claim 24), 36 (dependent on claim 35), Poe discloses the atomic oxygen resistant material comprising a metal, a metal oxide, a semiconductor oxide, an oxygen resistant compound, or combinations thereof.  Paragraph 110 discloses “Providing a polymeric layer 16 resistant to attack from atomic oxygen and degradation from UV can extend the life of the reflective film 10” and paragraph 9 discloses “To protect from erosion, protective coatings including metals, metal amides, ceramics, glasses, and other inorganic materials can be applied as surface treatments to polyamides subjected to the oxidizing environment”.  

Regarding claims 4 (dependent on claim 3), 22 (dependent on claim 21), 32 (dependent on claim 24), Poe discloses the atomic oxygen resistant material comprising at least one of Al2O3, SiO2, ZnO, TiO2, SnO2, In2O3, ZrO2, or combinations thereof.  Paragraph 100 discloses “Some examples of additives 19 include…silicon dioxide (SiO2), tin oxide (SnO)”.  Note that tin oxide is mistakenly written as SnO, when the correct chemical formula is SnO2.  

Regarding claims 6 (dependent on claim 1), 24 (dependent on claim 16), Poe discloses the atomic oxygen resistant material comprises an atomic oxygen resistant substrate (polymeric layer 16) and an atomic oxygen resistant coating on the substrate (reflective layer 18).  

Regarding claims 7 (dependent on claim 6), 25 (dependent on claim 24), Poe discloses the atomic oxygen resistant substrate is a polymeric material comprising a copolymer of at least one polyimide monomer and at least one polyhedral oligomeric silsesquioxane, or a blend of at least one polyimide monomer and at least one polyhedral oligomeric silsesquioxane.  Paragraph 108 discloses “Oligomeric silsesquioxane is incorporated into the polyimide, so the polymeric layer 16 will exhibit self-healing upon exposure to atomic oxygen”.  

Regarding claims 11 (dependent on claim 6), 30 (dependent on claim 24), Poe discloses the atomic oxygen resistant coating being an atomic layer deposition coating.  Paragraph 80 discloses “One example of an additional measure which could be used to lower permeability is to thicken the glassification layer by depositing silicon oxide on the surface of the film”.  

Regarding claims 12 (dependent on claim 1), 13 (dependent on claim 12), 19 (dependent on claim 16), 20 (dependent on claim 19), Poe, as best understood, discloses the surface provides at least a 10% reduction of drag compared to a surface that diffusely scatters incident atoms or molecules, wherein the surface provides approximately less than 50% of drag compared to a surface that diffusely scatters incident atoms or molecules.  Paragraph 100 discloses “A wide variety of reflective components 17 can be incorporated into the polymeric layer 16.  Some examples of additives 19 include…silicon dioxide (SiO2)”.  Paragraphs 52-53 of the applicant’s specification discusses different materials minimizing drag, and paragraph 55 suggests that the claimed drag reduction is a material property of a layer incorporating SiO2.

Regarding claims 14 (dependent on claim 1), 18 (dependent on claim 16), Poe discloses providing the spacecraft in an Earth orbit at an altitude between 100 km and 350 km.  Paragraph 85 discloses “Spacecraft orbiting in low earth orbits should have materials capable of withstanding exposure to atomic oxygen”, and low earth orbit encompasses orbits of 2000km or less, which includes the claimed range.  

Regarding claim 16, Poe discloses a spacecraft (high altitude vehicle 24) having at least one portion that reduces drag (reflective film 10), comprising:
An atomic oxygen resistant material, wherein the atomic oxygen resistant material forms the at least one portion of the spacecraft (paragraph 85 discloses “Spacecraft orbiting in low earth orbits should have materials capable of withstanding exposure to atomic oxygen”) and provides an atomically smooth surface that that θout is greater than θin/2, where θin is the average incident angle and θout is the average exit angle of atoms or molecules that scatter from the surface, the angles being defined relative to a line normal to the surface and θin and θout are on opposite sides of the line normal to the surface (Paragraph 100 discloses “A wide variety of reflective components 17 can be incorporated into the polymeric layer 16.  Some examples of additives 19 include…silicon dioxide (SiO2)”.  Paragraphs 52-53 of the applicant’s specification discusses incident kinetic energy of different materials, and paragraph 55 suggests that the claimed θout to θout ratio is a material property of a layer incorporating SiO2),
Wherein the surface of that least one portion of the spacecraft is such that Eout/Ein is between 0.5 and 1.0, where Ein is the average incident kinetic energy and Eout is the average exit kinetic energy of atoms or molecules that scatter from the surface.  Paragraph 100 discloses “A wide variety of reflective components 17 can be incorporated into the polymeric layer 16.  Some examples of additives 19 include…silicon dioxide (SiO2)”.  Paragraphs 52-53 of the applicant’s specification discusses incident kinetic energy of different materials, and paragraph 55 suggests that the claimed Eout/Ein is a material property of a layer incorporating SiO2.

Regarding claims 33 (dependent on claim 24), Poe discloses the atomic oxygen resistant material comprising at least one of Al2O3 or SiO2, or other atomic oxygen resistant compound.  Paragraph 100 discloses “Some examples of additives 19 include…silicon dioxide (SiO2)”.  

Regarding claim 35, Poe discloses an atomic oxygen resistant material comprising:
A surface such that a ratio Eout/Ein is between 0.5 and 1.0, where Ein is the average incident kinetic energy and Eout is the average exit kinetic energy of atoms or molecules that scatter from the surface, and θout is greater than θin/2, where θin is the average incident angle and θout is the average exit angle of atoms or molecules that scatter from the surface, the angles being defined relative to a line normal to the surface and θin and θout are on opposite sides of the line normal to the surface (Paragraph 100 discloses “A wide variety of reflective components 17 can be incorporated into the polymeric layer 16.  Some examples of additives 19 include…silicon dioxide (SiO2)”.  Paragraphs 52-53 of the applicant’s specification discusses incident kinetic energy and incident angles of different materials, and paragraph 55 suggests that the claimed Eout/Ein and θout to θin ratio are material properties of a layer incorporating SiO2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 15, 23, 26-27, and 47-48 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2010/0056666 by Poe.
Regarding claims 5 (dependent on claim 1), 23 (dependent on claim 21), Poe does not disclose the atomic oxygen resistant material comprising sapphire.  However, paragraph 9 suggests “To protect from erosion, protective coatings including metals, metal amides, ceramics, glasses, and other inorganic materials can be applied as surface treatments to polyamides subjected to the oxidizing environment”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the coating using sapphire, which is a form of aluminum oxide, as a known type of metal amides, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claims 8 (dependent on claim 7), 15 (dependent on claim 1), 26 (dependent on claim 25), 27 (dependent on claim 25), Poe does not disclose the polymeric material comprising a silicon oxide content of at least 3.5 wt % or up to 7 wt %, where silicon oxide content refers to the total number of silicon and oxygen atoms present in the material.  However, having disclose using silicon dioxide as an additive in paragraph 100, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide whatever amount of the additive is needed to produce the desired material properties, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims 47 (dependent on claim 1) and 48 (dependent on claim 16), Poe does not disclose providing the spacecraft further comprises arranging the portion of the spacecraft to result in an angle of incidence of 70 degrees for the atom or molecules.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use whatever angle of incidence is able to provide the desired reflective qualities, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 37-40, 43-46 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2010/0056666 by Poe in view of US Patent Number 4,664,980 to Sovey.

Regarding claim 37 (dependent on claim 36)¸ Poe does not disclose the material comprising an atomic oxygen resistant coating with at least one layer of Al2O3.  However, this limitation is taught by Sovey.  Sovey discloses an oxidation protection coating for polyimides, and claim 5 discloses “the coating is a metal oxide selected from the group consisting essentially of SiO2 and Al2O3”.  It would be obvious to a person having ordinary skill in the art to modify Poe using the teachings from Sovey as a substitution of known protective coatings.

Regarding claim 38 (dependent on claim 37), Poe discloses the atomic oxygen resistant coating (reflective layer 18) is on an atomic oxygen resistant substrate (polymeric layer 16).  

Regarding claim 39 (dependent on claim 38), Poe discloses the atomic oxygen resistant substrate comprises a polymeric material comprising a copolymer of at least one polyimide monomer and at least one polyhedral oligomeric silsesquioxane, or a blend of at least one polyimide monomer and at least one polyhedral oligomeric silsesquioxane.  Paragraph 108 discloses “Oligomeric silsesquioxane is incorporated into the polyimide, so the polymeric layer 16 will exhibit self-healing upon exposure to atomic oxygen”.

Regarding claim 40 (dependent on claim 39), Poe does not disclose the polymeric material comprising at least 3.5 wt % silicon oxide, where silicon oxide content refers to the total number of silicon and oxygen atoms present in the material.  However, having disclose using silicon dioxide as an additive in paragraph 100, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide whatever amount of the additive is needed to produce the desired material properties, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 43 (dependent on claim 39), Poe discloses the atomic oxygen resistant coating being an atomic layer deposition coating.  Paragraph 80 discloses “One example of an additional measure which could be used to lower permeability is to thicken the glassification layer by depositing silicon oxide on the surface of the film”.  

Regarding claim 44 (dependent on claim 38), Poe discloses the atomic oxygen resistant material comprising a metal, a metal oxide, a semiconductor oxide, an oxygen resistant compound, or combinations thereof.  Paragraph 110 discloses “Providing a polymeric layer 16 resistant to attack from atomic oxygen and degradation from UV can extend the life of the reflective film 10” and paragraph 9 discloses “To protect from erosion, protective coatings including metals, metal amides, ceramics, glasses, and other inorganic materials can be applied as surface treatments to polyamides subjected to the oxidizing environment”.  

Regarding claim 45 (dependent on claim 44), Poe discloses the atomic oxygen resistant material comprising at least one of Al2O3, SiO2, ZnO, TiO2, SnO2, In2O3, ZrO2, or combinations thereof.  Paragraph 100 discloses “Some examples of additives 19 include…silicon dioxide (SiO2), tin oxide (SnO)”.  Note that tin oxide is mistakenly written as SnO, when the correct chemical formula is SnO2.  

Regarding claim 46 (dependent on claim 45), Poe discloses the atomic oxygen resistant material comprising at least one of Al2O3 or SiO2.  Paragraph 100 discloses “Some examples of additives 19 include…silicon dioxide (SiO2)”.  



Allowable Subject Matter
Claims 9-10, 28-29, 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 112 rejections, applicant acknowledged that claims 12 and 13 were rejected under 35 USC 112(b), but did not amend or address these claims.  Therefore, these rejections are maintained.
Regarding the argument that Poe neither discloses nor considers drag reduction because Poe is limited to a coating for regulating heat from incident light and reflecting electromagnetic energy is different from reducing drag, paragraph 110 of Poe states that “corrosion from atomic oxygen can reduce the film thickness and thereby it’s thermal emissivity” and “Providing a polymeric layer 16 resistant to attack from atomic oxygen and degradation from UV can extend the life of the reflective film 10”.  Providing a layer that resists atomic oxygen corrosion and degradation reduces drag on the spacecraft.
Regarding the argument that being atomically smooth is not an implicit property of a surface that is a few angstroms thick, 1 angstrom is equal to 0.1nm.  As the applicant states, atoms have a size of approximately 0.1-0.2nm.  Therefore, a surface that is a few angstroms thick is only approximately 0.1-0.2nm thick, and such a surface would therefore be atomically smooth because there is only enough thickness for 1 atomic layer of the surface.  Furthermore, paragraph 102 of Poe is cited as an example without further explanation, and it is unclear how paragraph 102 teaches against being atomically smooth being an implicit property of a surface that is a few angstroms thick.
Regarding the argument that the subject application discloses O atoms and SiO2 presenting a smoother gas-surface potential than O and gold, there is no disclosure of any method step or structure that produces these qualities other than simply providing the atomic oxygen resistant material.  Paragraph 55 of the applicant’s specification discloses that the claimed qualities are the result of providing a fairly smooth SiO2 surface.  Therefore, even if there is no discussion or reference to such considerations in Poe, by the applicant’s own disclosure, these qualities are simply a material property of a layer incorporating SiO2 such as that disclosed by Poe.
Regarding the argument that the office action cites various portions of Poe which are directed to reflection of electromagnetic energy, the office action explicitly points to these paragraphs in the applicant’s own specification, not in Poe.  Applicant’s specification discloses that the claimed qualities are the result of providing a fairly smooth SiO2 surface, which suggests that these qualities are a material property of a SiO2 surface such at that disclosed by Poe.  
Regarding claim 6, applicant cites paragraph 110 of Poe, but paragraph 110 discloses “Providing a polymeric layer 16 resistant to attack from atomic oxygen and degradation from UV can extend the life of the reflective film 10”.  It is unclear how a paragraph that explicitly discloses resistance to atomic oxygen teaches that reflection of atomic oxygen is not assured.  
Regarding claim 11, the full sentence from paragraph 80 discloses “The effects of any traces of color in the polymer are minimized by supplying the polymer in a thin film, such as 1 mil thick” (emphasis added).  The 1 mil thick film is also suggested in the context of display panels.  In contrast, the reflective layer 18 is disclosed to be a few angstroms thick, which, as discussed above, is only enough thickness for 1 atomic layer.  Therefore, applying the layer in the context of the reflective layer 18 would result in an atomic layer deposition coating.
Regarding claim 12, as discussed above, applicant’s disclosure suggests that these qualities are simply a material property of a layer incorporating SiO2 such as that disclosed by Poe.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642